 1                                                         O
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 Namdy Consulting, Inc.       )   CV 18-01283-RSWL-KS
                                )
13              Plaintiff,      )
                                )   ORDER re: Defendant’s
14                              )   Motion to Dismiss Second
       v.                       )   Amended Complaint [18-1]
15                              )
                                )
16 UnitedHealthcare Insurance   )
   Co.,                         )
17                              )
                                )
18              Defendant.      )
                                )
19                              )
                                )
20                              )
21     Plaintiff Namdy Consulting, Inc. (“Plaintiff”)
22 brings this Action against Defendant UnitedHealthcare
23 Insurance Co. (“Defendant”) for additional
24 reimbursement for alleged emergency or post-
25 stabilization services rendered to Defendant’s
26 insureds.   Before the Court is Defendants’ Motion to
27 Dismiss for Failure to State a Claim (“Motion”) [18-1].
28 Having reviewed all papers submitted pertaining to this
                                1
 1 Motion, the Court NOW FINDS AND RULES AS FOLLOWS: the
 2 Court GRANTS Defendant’s Motion.
 3                       I. BACKGROUND
 4 A.   Factual Background
 5      Plaintiff is a California corporation that is in
 6 the business of purchasing accounts receivable.      Second
 7 Am. Compl. (“SAC”) ¶¶ 1, 2, ECF No. 17.     Defendant, a
 8 Connecticut corporation, Notice of Removal ¶ 11, ECF
 9 No. 1, is an insurance corporation that is regulated by
10 the Department of Insurance.    SAC ¶ 6.
11      According to the SAC, Plaintiff is the assignee of
12 certain non-party medical groups, physicians, or health
13 care providers (the “Physicians”).    Id. ¶ 3.    Plaintiff
14 alleges that Physicians and their various billing
15 organizations, including Advanced Orthopedic Center,
16 JSE Emergency Medical Group Inc., and Jeffrey M. Smith
17 M.D. Inc., assigned to Plaintiff the right to collect
18 from Defendant for services rendered to Defendant’s
19 members, subscribers, or insureds (the “Patients”).
20 Id. ¶¶ 2-5.   The Physicians are out-of-network
21 providers, who do not have a contract with Defendant
22 for the payment of services.    Id. ¶ 14.
23      Plaintiff claims that Defendant was legally
24 required to compensate the Physicians at the usual,
25 customary, and reasonable rates, since Physicians
26 rendered services that were emergent or authorized.
27 Id. ¶¶ 17, 18.   Nevertheless, Defendant allegedly
28 either refused to pay or substantially underpaid the
                               2
 1 Physicians for such services.    Id. ¶ 25.
 2 B.   Procedural Background
 3      On November 30, 2017, Plaintiff filed its Complaint
 4 [1-1] against Defendant in Los Angeles Superior Court.
 5 Defendant removed the Action [1] on February 16, 2018
 6 to this Court.   Defendant filed a Motion to Dismiss the
 7 Complaint [7] on March 26, 2018, and on April 13, 2018,
 8 before the Court ruled on the Motion to Dismiss,
 9 Plaintiff filed its First Amended Complaint (“FAC”)
10 [10] alleging claims for (1) recovery of payment for
11 services rendered and quantum meruit, (2) open book
12 account, (3) breach of implied contract, and (4)
13 declaratory relief.   Defendant filed a Motion to
14 Dismiss the FAC [12] on April 27, 2018, and on July 11,
15 2018, the Court granted Defendant’s Motion to Dismiss
16 the entire FAC with leave to amend (“Mot. to Dismiss
17 FAC”) [16].   On July 30, 2018, Plaintiff filed its SAC
18 [17], asserting claims for (1) quantum meruit, (2)
19 breach of implied contract, and (3) declaratory relief.
20      On August 13, 2018, Defendant filed the instant
21 Motion to Dismiss [18-1], to which Plaintiff did not
22 respond.   Instead, on September 14, 2018, Plaintiff
23 filed a Motion for Leave to Amend its SAC [21], which
24 it subsequently amended twice [23, 26].      Defendant
25 filed a response to each amended Motion to Amend [22,
26 24, 27], and Plaintiff filed a Reply [29].      On October
27 2, Defendant filed a Notice of Plaintiff’s Non-
28 Opposition to its Motion to Dismiss [25].
                                3
 1                        II. DISCUSSION
 2 A.   Legal Standard
 3      Federal Rule of Civil Procedure 12(b)(6) allows a
 4 party to move for dismissal of one or more claims if
 5 the pleading fails to state a claim upon which relief
 6 can be granted.   A complaint must contain sufficient
 7 facts, accepted as true, to state a plausible claim for
 8 relief.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 9 (quotation omitted).    Dismissal is warranted for a
10 “lack of a cognizable legal theory or the absence of
11 sufficient facts alleged under a cognizable legal
12 theory.”    Balistreri v. Pacifica Police Dep’t, 901 F.2d
13 696, 699 (9th Cir. 1988) (citation omitted).
14      “In ruling on a 12(b)(6) motion, a court may
15 generally consider only allegations contained in the
16 pleadings, exhibits attached to the complaint, and
17 matters properly subject to judicial notice.”     Swartz
18 v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)
19 (citation omitted).    A court must presume all factual
20 allegations to be true and draw all reasonable
21 inferences in favor of the non-moving party.     Klarfeld
22 v. United States, 944 F.2d 583, 585 (9th Cir. 1991).
23 The question is not whether the plaintiff will
24 ultimately prevail, but whether the plaintiff is
25 entitled to present evidence to support the claims.
26 Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 184
27 (2005) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
28 (1974)).   While a complaint need not contain detailed
                                4
 1 factual allegations, a plaintiff must provide more than
 2 “labels and conclusions” or “a formulaic recitation of
 3 the elements of a cause of action.”    Bell Atl. Corp. v.
 4 Twombly, 550 U.S. 544, 555 (2007).
 5 B.   Discussion
 6      1.   Plaintiff’s Standing as Assignee
 7      “To establish Article III standing, a plaintiff
 8 must demonstrate ‘that it has suffered a concrete and
 9 particularized injury that is either actual or
10 imminent, that the injury is fairly traceable to the
11 defendant, and that it is likely that a favorable
12 decision will redress that injury.’”   Washington v.
13 Trump, 847 F.3d 1151, 1159 (9th Cir. 2017) (quoting
14 Massachusetts v. EPA, 549 U.S. 497, 517 (2007)).
15 Although an “assignee of a claim has standing to assert
16 the injury in fact suffered by the assignor,” Spinedex
17 Physical Therapy USA Inc. v. United Healthcare of
18 Ariz., Inc., 770 F.3d 1282, 1291 (9th Cir. 2014)
19 (quoting Sprint Commc’ns Co., L.P. v. APCC Servs., 554
20 U.S. 269, 286 (2008)), Defendant contests whether the
21 Physicians validly assigned all of their “Outstanding
22 Bills,” which are the basis of Plaintiff’s claims.
23      “An assignment agreement ‘must describe the subject
24 matter with sufficient particularity to identify the
25 rights assigned.’”   Heritage Pac. Fin., LLC v. Monroy,
26 156 Cal. Rptr. 3d 26, 38 (Cal. Ct. App. 2013) (quoting
27 Mission Valley E., Inc. v. Cty. of Kern, 174 Cal. Rptr.
28 300, 305 (Cal. Ct. App. 1981)).   Further, “when a
                               5
 1 particular right or set of rights is defined in an
 2 assignment, additional rights not similarly defined or
 3 named cannot be considered part of the rights
 4 transferred.”        Id. at 40-41 (quoting DC3 Entm’t, LLC v.
 5 John Galt Entm’t, Inc., 412 F. Supp. 2d 1125, 1144
 6 (W.D. Wash. 2006)).         Intent is a key element and “must
 7 be ‘clear and positive.’”          Mission Valley E., 174 Cal.
 8 Rptr. at 305 (quoting Cockerell v. Title Ins. & Tr.
 9 Co., 267 P.2d 16 (Cal. 1954)).
10        The alleged assignment here is encompassed in
11 assignment and assumption agreements (the “Assumption
12 Agreements”) and purchase and assignment agreements
13 (the “Purchase Agreements”) between Plaintiff and the
14 Physicians.        The assignment includes “all of Assignor’s
15 rights, remedies, titles, and interest in and to any
16 and all Outstanding Bills that the Assignor provides to
17 the Assignee during the term of the [Purchase]
18 Agreement[s].”        SAC, Ex. A, ECF Nos. 17:1-3.1        The
19 Physicians agreed that Plaintiff “may, without
20 limitation, investigate, appeal, seek reconsideration
21 of any denied claims, prosecute and file lawsuits or
22 take any other necessary and appropriate action in
23 pursuit of the [Purchase] Agreement[s].”             Id.   In other
24
25        1
              Plaintiff incorporates three Assumption Agreements into
26 its SAC each entitled Exhibit A: one entered into on December 5,
     2016 with Orthopedic Center Inc [17-1]; one entered into on
27 August 18, 2015 with JSE Emergency Medical Group Inc. [17-2]; and
   one entered into on July 2, 2015 with Jeffrey M. Smith, M.D.,
28 Inc. [17-3].
                                       6
1 words, Plaintiff has standing to recover on the
2 “Outstanding Bills” provided to Plaintiff during the
3 Purchase Agreements’ terms.
4      Despite the Court’s prior Order indicating that
5 Plaintiff should have attached the Purchase Agreements
6 or alleged their terms, Plaintiff again fails to attach
7 the Purchase Agreements to its SAC.    Moreover,
8 Plaintiff still does not adequately allege which, if
9 any, “Outstanding Bills” were provided to Plaintiff
10 during the Purchase Agreements’ terms.    The Court
11 previously indicated that it was insufficient for
12 Plaintiff to solely rely on its attached list of
13 outstanding payments, “Accounting re Unpaid Claims,”
14 which listed dates from 2013 to 2017, since some of the
15 “Outstanding Bills” identified in the list materialized
16 after Plaintiff signed the Assumption Agreements in
17 2015 and 2016.   Id. at 6:13-24.   Again, however,
18 Plaintiff relies on this list and simply adds the
19 allegation that “all the items in the list of
20 outstanding payments have been provided to them by the
21 Physicians and are all “‘Outstanding Bills’ as referred
22 to in the . . . Assumption Agreements.”    SAC ¶ 4.
23 However, without facts regarding the terms of the
24 Purchase Agreements, this allegation is insufficient
25 for the Court to determine whether the “Outstanding
26 Bills” were validly assigned if they materialized after
27 Plaintiff signed the Assumption Agreements.     Because
28 the Court is still unable to determine whether the
                                7
 1 “Outstanding Bills” were validly assigned, the Court
 2 GRANTS Defendant’s Motion.   See e.g., In re Brooms, 447
 3 B.R. 258, 267 (B.A.P. 9th Cir. 2011) (finding lower
 4 court has discretion to order alleged assignee to
 5 produce the assignment agreement and other documents
 6 reflecting the assignment terms); cf. Almont Ambulatory
 7 Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F.
 8 Supp. 3d 1110, 1130 (C.D. Cal. 2015) (analyzing
 9 specific language of assigns to determine standing).
10 The following are additional grounds supporting
11 dismissal.
12     2.   Quantum Meruit
13     Generally, to recover in quantum meruit, “a
14 plaintiff must establish both that he or she was acting
15 pursuant to either an express or implied request for
16 such services from the defendant and that the services
17 rendered were intended to and did benefit the
18 defendant.”   Day v. Alta Bates Med. Ctr., 119 Cal.
19 Rptr. 2d 606, 609 (Cal. Ct. App. 2002).
20     Here, Plaintiff alleges that Defendant “neither
21 directly requested the treatment nor w[as] the direct
22 beneficiary of the treatment.”   SAC ¶ 48.   Instead,
23 Plaintiff argues that Defendant impliedly requested
24 that the services be rendered.   Id. ¶¶ 43, 48.
25 Plaintiff bases this allegation on the premise that
26 where a patient “enters the Emergency Room or requests
27 emergency or post stabilization treatment, [] the
28 Defendant has by implication requested that the
                                8
 1 Physician concerned will treat that Patient and that
 2 the Defendant will pay for those services.”            Id. ¶ 43.
 3 However, Plaintiff cites no law to support this
 4 assertion, and the Court already rejected a similar
 5 theory raised by Plaintiff in its FAC.           See Order re
 6 Mot. to Dismiss FAC 7:24-8:4; see also Cmty. Hosp. of
 7 the Monterey Peninsula v. Aetna Life Ins. Co., 119 F.
 8 Supp. 3d 1042, 1052 (N.D. Cal. 2016) (“Where, as here,
 9 the patient initiates the request for treatment and the
10 hospital contacts the insurer for authorization, the
11 insurer makes no express or implied request.”); Barlow
12 Respiratory Hosp. v. Cigna Health & Life Ins. Co., No.
13 2:15-CV-08411-RGK-PLA, 2016 WL 7626446, at *3 (C.D.
14 Cal. Sept. 30, 2016) (finding plaintiff could not
15 establish a quantum meruit claim where it was
16 defendant’s insured who requested medical services from
17 plaintiff, and not the defendant, even though the
18 plaintiff contacted defendant to verify the insured’s
19 coverage eligibility).2
20
21
         2
             Plaintiff also argues that an implied contract exists
22 between Defendant the Physicians due to the fact that Defendant
23 paid at least some portion of the Physicians’ bills. SAC ¶ 44.
   However, an implied in fact contract, as distinct from an implied
24 request to perform services, is inconsistent with Plaintiff’s
     claim for quantum meruit. See Maglica v. Maglica, 66 Cal. App.
25   4th 442, 455 (Cal. Ct. App. 1998) (“Unlike the ‘quasi-
     contractual’ quantum meruit theory which operates without an
26   actual agreement of the parties, an implied-in-fact contract
     entails an actual contract, but one manifested in conduct rather
27   than expressed in words.’”) (citations omitted). Thus, the Court
     addresses this assertion in its discussion of Plaintiff’s claim
28   for breach of implied contract.
                                      9
 1     Plaintiff attempts to circumvent the foregoing
 2 standard by claiming that Defendant violated the Knox-
 3 Keene Act and under the Act, Defendant must pay the
 4 usual, reasonable, and customary rate for the alleged
 5 services emergency or post-stabilization services at
 6 issue.   SAC ¶ 46.    The Knox-Keene Act requires, in
 7 relevant part, that “a health care service plan . . .
 8 reimburse providers for emergency services and care
 9 provided to its enrollees.”        Cal. Health & Safety Code
10 § 1371.4(b).     The Court previously found that Defendant
11 is not a Health Care Service Plan governed by the Knox-
12 Keene Act, but an Insurance Provider properly
13 registered with the California Department of Insurance
14 and governed by the California Insurance Code.        Order
15 re Mot. to Dismiss FAC at 8:10-14.        Consequently, the
16 Knox-Keene Act does not apply to Defendant, “unless the
17 entity is directly providing the health care service
18 through those entity-owned or contracting health
19 facilities and providers.”     Cal. Health & Safety Code §
20 1343(e)(1).     Despite the Court’s Order, Plaintiff fails
21 to provide any non-conclusory, factual allegations
22 supporting the application of this Act or its exception
23 to Defendant.     Thus, the Court GRANTS Defendant’s
24 Motion as to Plaintiff’s claim for quantum meruit.
25     3.   Breach of Implied Contract
26     The elements of a claim for breach of contract are:
27 “the existence of the contract, performance by the
28 plaintiff or excuse for nonperformance, breach by the
                                 10
 1 defendant and damages.”     First Commercial Mortg. Co. v.
 2 Reece, 108 Cal. Rptr. 2d 23, 33 (Cal. Ct. App. 2001)
 3 (citation omitted).     “An implied contract is one, the
 4 existence and terms of which are manifested by
 5 conduct.”     Cal. Civ. Code § 1621.     “Agreement may be
 6 shown by the acts and conduct of the parties,
 7 interpreted in the light of the subject matter and of
 8 the surrounding circumstances.”        Foley v. Interactive
 9 Data Corp., 765 P.2d 373, 388 (Cal. 1988) (internal
10 quotation omitted).
11     As Plaintiff alleged in its FAC, Plaintiff again
12 maintains that a contract is implied by: (1) the Knox-
13 Keene Act; and (2) the parties’ conduct, namely that
14 Defendant authorized the treatment when called and made
15 payments towards treatment.        SAC ¶ 61.   The first
16 argument fails because, as discussed, Plaintiff has not
17 shown the Knox-Keene Act applies to Defendant.         With
18 respect to the second argument, the Court previously
19 determined that it was persuasive to show the existence
20 of an implied contract, but that “because Defendant
21 partially paid some of the Physicians’ bills . . . the
22 issue is not whether there is an implied contract, but
23 rather, whether Defendant impliedly contracted to pay
24 the Physicians the usual, customary, and reasonable
25 rates.”     Order re Mot. to Dismiss FAC 12:1-24; Cmty.
26 Hosp., 119 F. Supp. 3d at 1049 (finding it unreasonable
27 for plaintiff to expect that defendant’s authorization
28 constituted a promise to pay all of the billed
                                 11
 1 charges).     In its SAC, Plaintiff adds the following
 2 allegation:
 3
 4       It is the Plaintiff’s assertion that the implied
         agreement between [Defendant] and Physicians
 5       must be an agreement to pay a reasonable rate.
         As that reasonable rate had not previously been
 6       defined it must therefore be a rate that a
         willing buyer and a willing seller are willing
 7       to agree to in the open market, hence a Quantum
         Meruit rate for the services rendered. The only
 8       clear and obvious appropriate standard for
         determining what that Quantum Meruit rate should
 9       be, has already been defined by the Supreme
         Court in the Gould Criteria for Usual Customary
10       and Reasonable rates, which the Supreme Court
         codified into law as the definition of UCR rates
11       for non-contracted medical services.
12
         SAC ¶ 57.   This allegation still falls short of
13
     establishing breach of an implied contract to pay the
14
     Physicians’ usual, customary, and reasonable rates.
15
     First, Plaintiff assumes that because the “reasonable
16
     rate had not previously been defined” the rate of the
17
     alleged implied contract must be the “Quantum Meruit
18
     rate for the services rendered.”    Id.   However, quantum
19
     meruit is distinct from a contract implied in fact.
20
     Design Data Corp. v. Unigate Enterprise, Inc., No. C
21
     12-4131 PJH, 2013 WL 360542, at *6 (N.D. Cal. Jan. 29,
22
     2013).   “[Q]uantum meruit is a theory which implies a
23
     promise to pay for services as a matter of law for
24
     reasons of justice, while implied-in-fact contracts are
25
     predicated on actual agreements, albeit not ones
26
     expressed in words . . . .”.     Maglica v. Maglica, 66
27
     Cal. App. 4th 442, 456 n. 14 (Cal. Ct. App. 1998).
28
                                 12
 1 Plaintiff fails to allege that the parties, even if
 2 through their conduct and not their words, reached an
 3 actual agreement that Defendant would pay the usual,
 4 customary and reasonable rate.          Thus, Plaintiff fails
 5 to establish that Defendant breached the implied in
 6 fact contract.3       See Ydm Management Co., Inc. v. Aetna
 7 Life Insurance Company, No. CV 15-00897 DDP (Ex), 2016
 8 WL 3751943, at *4 (C.D. Cal. July 13, 2016) (dismissing
 9 with prejudice plaintiff’s claim for breach of implied
10 contract where plaintiff did not allege an agreement by
11 defendant to pay the customary, usual, and reasonable
12 amount for the medical services at issue).
13       Moreover, Plaintiff supports its added allegation
14 by referencing the “Gould Criteria for Usual Customary
15 and Reasonable rates, which the Supreme Court codified
16 into law as the definition of UCR rates for non-
17 contracted medical services.”          SAC ¶ 57.    The Court
18 interprets Plaintiff’s allegation to refer to section
19 1300.71(a)(3)(B) of title 28 of the California Code of
20 Regulations.       See Pacific Bay Recovery, Inc. v.
21 California Physicians’ Services, Inc., 12 Cal. App. 5th
22 200, 211 (Cal. Ct. App. 2017) (stating that Gould v.
23 Wokers’ Comp. Appeals Bd., 4 Cal. App. 4th 1059 (1992)
24 is the source of the factors identified in Section
25 1300.71).       However, section 1300.71 applies to Health
26
         3
             To the extent that Plaintiff wishes to rely on a theory of
27 quantum meruit to recover the reasonable value of the services,
   this argument has already been addressed by the Court in the
28 previous section.
                                     13
 1 Care Service Plans.       See 28 CCR Div. 1, Chap. 2.
 2 Because, as discussed, Defendant is not a Health Care
 3 Service Plan regulated under the Knox Keene Act,
 4 Plaintiff has not established that Section 1300.71
 5 should apply to Defendant.        Therefore, the Court GRANTS
 6 Defendant’s Motion as to Plaintiff’s claim for breach
 7 of implied contract.
 8        4.   Declaratory Relief
 9        Plaintiff seeks a judicial declaration that
10 Defendant is required to pay the Physicians for all
11 services provided at the billed or total rates charged
12 by the Physicians.       SAC ¶ 64.    To receive declaratory
13 relief, Plaintiff must be “realistically threatened by
14 a repetition of the violation.”         Gest v. Bradbury, 443
15 F.3d 1177, 1181 (9th Cir. 2006) (quoting Armstrong v.
16 Davis, 275 F.3d 849, 860-61 (9th Cir. 2001), abrogated
17 on other grounds).       Fatally, Plaintiff has not
18 sufficiently pleaded its standing to sue and any
19 violation.      See Diamond Real Estate v. Am. Brokers
20 Conduit, No. 16-cv-03937-HSG, 2017 U.S. Dist. LEXIS
21 13601, at *25 n.13 (N.D. Cal. Jan. 31, 2017)
22 (collecting cases dismissing declaratory relief claims
23 for failure to state underlying causes of action).4
24
          4
25          In the Court’s prior Order, it indicated that Plaintiff
     also failed to allege a realistic threat of repeated violation by
26   Defendant. Order re Mot. to Dismiss FAC 13:9-12. In an attempt
     to cure this defect, Plaintiff alleges “[i]t is inevitable that
27   as long as the same Physicians provide emergency and post
     stabilization/emergency services, and as long as Defendant[]
28   remain[s] a large health care plan, that underpays Physicians . .
                                    14
 1 As a result, the Court GRANTS Defendant’s Motion as to
 2 Plaintiff’s claim for declaratory relief.
 3        5.   Leave to Amend
 4        After a party amends a pleading as a matter of
 5 course, as Plaintiff did here, further amendment
 6 requires leave of court or consent of the adverse
 7 party.      Fed. R. Civ. P. 15(a).     Generally, Federal Rule
 8 of Civil Procedure 15 instructs that “leave shall be
 9 freely given when justice so requires.”          Eminence
10 Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
11 Cir. 2003).      “This policy is ‘to be applied with
12 extreme liberality.’”        Id. (quotation omitted).
13 Nonetheless, "[i]t is well-established that a court may
14 dismiss an entire complaint with prejudice where
15 plaintiffs have failed to plead properly after
16 'repeated opportunities.'"        Destfino v. Reiswig, 630
17 F.3d 952, 959 (9th Cir. 2011) (quoting Neubronner v.
18 Milken, 6 F.3d 666, 672 (9th Cir.1993)).
19        In determining whether to grant leave to amend,
20 courts consider the following factors: “bad faith,
21 undue delay, prejudice to the opposing party, and the
22 futility of amendment.”        In re Korean Air Lines Co.,
23 642 F.3d 685, 701 (9th Cir. 2011) (quotation omitted).
24
25
     . there is a real risk of repeated violation.” SAC ¶ 65. Even
26   assuming Plaintiff did adequately allege its grounds for standing
     and the underlying claims, Plaintiff’s allegation of repeated
27   injury is insufficient because it is conclusory and speculative,
     as it provides no factual basis to find that future violations
28   are plausible.
                                    15
 1 The possibility of prejudice carries the most weight.
 2 Eminence Capital, 316 F.3d at 1052.
 3        Here, there is no evidence of bad faith, undue
 4 delay, or prejudice.       Furthermore, amendment is not
 5 futile as Plaintiff has an opportunity to state a
 6 plausible claim for relief by adding factual
 7 allegations to support its claims and correcting the
 8 deficiencies detailed above.          Therefore, the Court
 9 GRANTS leave to amend these claims.5
10 ///
11 ///
12 ///
13 ///
14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21
22        5
            The Court acknowledges that Plaintiff has had several
     opportunities to cure the deficiencies in its Complaint. While
23   the Court grants Plaintiff another chance to amend with the
24   benefit of the Court’s direction as stated in this Order, in the
     interest of preventing prejudice to Defendant, the Court notes
25   that this is Plaintiff’s final opportunity to state a claim upon
     which relief can be granted. See Zucco Partners, LLC v.
26   Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the
     plaintiff has previously been granted leave to amend and has
27   subsequently failed to add the requisite particularity to its
     claims, the district court’s discretion to deny leave to amend is
28   particularly broad.”) (internal quotations omitted).
                                    16
 1                        III. CONCLUSION
 2     Based on the foregoing, the Court GRANTS
 3 Defendant’s Motion [18] WITH LEAVE TO AMEND as to each
 4 asserted claim.     As such, the Court DENIES AS MOOT
 5 Plaintiff’s Motion for Leave to File a Third Amended
 6 Complaint [26].     Plaintiff shall have 21 days from this
 7 date to file its Third Amended Complaint.
 8
 9 IT IS SO ORDERED.
10
11 DATED: December 7, 2018            s/
12                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 17
